      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

HARRISON PETERSON, JR.,          §
                                 §
      Plaintiff,                 §
                                 §
V.                               §                    CIVIL ACTION NO._________________
                                 §
BIOMET ORTHOPEDICS, LLC;         §
ZIMMER BIOMET HOLDINGS, INC.;    §
BIOMET MANUFACTURING CORP.;      §
BIOMET U.S. RECONSTRUCTION, LLC, §
and BIOMET, INC.,                §
                                 §
      Defendants.                §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

       COMES NOW Plaintiff, HARRISON PETERSON, JR., and for his Complaint against

Defendants, BIOMET ORTHOPEDICS, LLC; ZIMMER BIOMET HOLDINGS, INC.; BIOMET

MANUFACTURING CORP.; BIOMET U.S. RECONSTRUCTION, LLC; and BIOMET, INC.,

alleges and states as follows:

                                     NATURE OF ACTION

       1.      This is a product liability case involving a defective knee implant system. Plaintiff

HARRISON PETERSON, JR. (“Plaintiff’) had a Zimmer Biomet AVL modular tibia implanted at

the right knee. The implant suffered from defects that caused the implant to fail requiring a painful

and costly surgery to extract the failed implant from the body and a subsequent surgery to replace

it.
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 2 of 12




                                             PARTIES

         2.    Plaintiff HARRISON PETERSON, JR. is a citizen and resident of Houston, Texas,

which is located in Harris County, Texas and is a part of the Southern District of Texas, U.S. District

Court.

         3.    Defendant, BIOMET ORTHOPEDICS, LLC, is, and at all times relevant to this

Complaint was, an Indiana limited liability company, with its principal place of business in Warsaw,

Indiana. Biomet Orthopedics, LLC is, and at all times relevant to this Complaint was, a wholly

owned subsidiary of Biomet, Inc., an Indiana corporation with its principal place of business in

Warsaw, Indiana. Therefore, Biomet Orthopedics, LLC is a citizen of Indiana.

         4.    Defendant, ZIMMER BIOMET HOLDINGS, INC., is, and at all times relevant to this

Complaint was, an Indiana corporation with its principal place of business in Warsaw, Indiana.

Therefore, Zimmer Biomet Holdings, Inc. is a citizen of Indiana.

         5.    Defendant, BIOMET MANUFACTURING CORP., is, and at all times relevant to

this Complaint was, an Indiana corporation with its principal place of business in Warsaw, Indiana.

Therefore, Biomet Manufacturing Corp. is a citizen of Indiana.

         6.    Defendant, BIOMET U.S. RECONSTRUCTION, LLC, is, and at all times relevant

to this Complaint was, an Indiana limited liability company, with its principal place of business in

Warsaw, Indiana. Biomet U.S. Reconstruction, LLC is, and at all times relevant to this Complaint

was, a wholly owned subsidiary of Defendant, Biomet, Inc., an Indiana corporation with its principal

place of business in Warsaw, Indiana. Therefore, Biomet U.S. Reconstruction, LLC is a citizen of

Indiana.




                                                  2
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 3 of 12




        7.         Defendant, BIOMET INC., is, and at all times relevant to this Complaint was, an

Indiana corporation with its principal place of business in Warsaw, Indiana. Therefore, Biomet, Inc.

is a citizen of Indiana.

        8.         At all times mentioned, each Defendant was the representative, agent, employee, joint

venturer, or alter ego of each of the other entities and in doing the things alleged herein was acting

within the scope of its authority as such. Specifically, each Defendant was but an instrumentality or

conduit of the other in the prosecution of a single venture, namely the design, promotion, and sale

of the knee replacement system that is the subject of this litigation. Therefore, it would be inequitable

for any Defendant to escape liability for an obligation incurred as much for that Defendant’s benefit

as for the other.

        9.         All Defendants are collectively referred to herein as “Biomet.”

                                    JURISDICTION AND VENUE

        10.        This is a civil action of which U.S. District Court for the Southern District of Texas

has original jurisdiction under 28 U.S.C. section 1332 because it is between citizens of different

states (as described above) and the amount in controversy exceeds the sum or value of $75,000.00,

exclusive of costs and interest. The cost of a typical knee revision surgery by itself often exceeds this

threshold amount, before additional damages are calculated for pain and suffering, revision

complications, lost wages, permanent physical impairment, and diminished quality of life.

        11.        Venue is proper in the U.S. District Court for the Southern District of Texas pursuant

to 28 U.S.C. § 1391 because it is the judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred and all Defendants are subject to personal jurisdiction

in the District.


                                                     3
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 4 of 12




       12.     As a direct and proximate result of Defendants placing the subject product into the

stream of commerce, Plaintiff has suffered and will continue to suffer injuries including, without

limitation, physical, mental and economic loss, pain and suffering, and will continue to experience

such injuries indefinitely.

       13.     Plaintiff has incurred and will incur significant medical, hospital, monitoring,

rehabilitative and pharmaceutical expenses.

       14.     At all times hereinafter mentioned, upon information and belief, Defendants were

present and doing business in the State of Texas.

       15.     At all times hereinafter mentioned, upon information and belief, Defendants

transacted, solicited and conducted business in the State of Texas and derived substantial revenue

from such business.

       16.     At all times hereinafter mentioned, upon information and belief, Defendants expected

or should have expected that its acts would have consequences in the State of Texas.

                                  FACTUAL ALLEGATIONS

       17.     On March 12, 2019, Plaintiff was admitted to Memorial Hermann Hospital -

Memorial City due a failed right knee replacement with disengagement of axle from the tibial

component. The surgery was performed by local Houston surgeon Larry L. Likover, M. D. Only

a few weeks before, Dr. Likover performed a right knee replacement, however, Plaintiff suffered

wound healing problems that disengaged his hinged femur from his right tibial component in a

hinged knee. It was the opinion of Dr. Likover that this occurred because Plaintiff had a distal

femoral replacement with absence of collateral ligaments causing the femur to disengage from the

tibia when the knee became flexed. That situation required Plaintiff to have a revision to the tibial


                                                 4
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 5 of 12




component that locks the axle in situ, wherein Defendants’ products were used.

       18.     During the surgery, Dr. Likover cleaned out the tibial canal and reamed for a 167 mm

AVL modular tibia. A trial was done with a 12 mm bearing and it was determined that a 12 mm

bearing would work. The tibial component was assembled with 10 mm augments underneath the

tibial component and they were cemented in place. A 67 mm AVL modular tibia was inserted in

place and the axle was locked in place. The 12 mm bearing allowed full range of motion of the

knee. The knee was closed and Plaintiff was taken to the recovery room in excellent condition.

       19.     The following implants were used:

                       Description:                           Manufacturer:           Number:

               a.      Tibial Bearing 12 mm                   Biomet                  161068

               b.      Tibial Augment 10 mm                   Biomet                  150426

               c.      Axel 10 mm                             Biomet                  150480

               d.      Locking Pin 10 mm                      Biomet                  150478

               e.      AVL Yoke 12 mm                         Biomet                  161075

               f.      Tibial Base with Plug 678 mm           Biomet                  161065

               g.      ABL Tibial Lock Ring                   Biomet                  161073

               h.      Poly Tibial Bushing Set                Biomet                  161071

               i.      Femoral Bushings Set                   Biomet                  150477

       20.     In August of 2019, Plaintiff returned to Dr. Likover.         At that time the piston

disengaged from the tibial component and it was determined by X-ray that the locking nut was

fractured. Dr. Likover determined that Plaintiff required a new locking nut to hold his knee together.

On August 14, 2019, Plaintiff again underwent surgery at Memorial Hermann Hospital - Memorial


                                                  5
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 6 of 12




City due to his failed Biomet knee implant and as a result of the defective design, manufacture and

composition of the locking nut. It was observed during surgery that the locking nut, which holds

the piston in place, was broken into two pieces. Such pieces were removed by Dr. Likover from the

knee joint and a 16 mm bearing was utilized along with a 16 mm AVL yoke. The new locking nut

was placed in its appropriate position, locking the piston down. Plaintiff was taken to recovery in

good condition.

       21.     As a direct and proximate result of the failure of the Biomet locking nut and Biomet’s

wrongful conduct, Plaintiff sustained and continues to suffer economic damages (including medical

and hospital expenses), severe and possibly permanent injuries, pain, suffering and emotional

distress. As a result, Plaintiff has sustained and will continue to sustain damages in an amount to be

proven at trial, but which will far exceed $75,000.00 jurisdictional minimum of this court.

                                   COUNT 1 - NEGLIGENCE

       22.     Plaintiff repeats and reiterates the allegations previously set forth herein.

       23.     At all times material hereto, Defendants had a duty to exercise reasonable care to

consumers, including Plaintiff, in the design, development, manufacture, testing, inspection,

packaging, promotion marketing, distribution, labeling and/or sale of the subject product.

       24.     Defendants breached their duty of reasonable care of to Plaintiff in that Defendants

negligently designed, developed, manufactured, tested, inspected, packaged, promoted, marketed,

distributed, labeled, and/or sold the subject product.

       25.     Plaintiff’s injuries and damages, as alleged herein, were and are the direct and

proximate result of the carelessness and negligence of Defendants.

       26.     Defendants knew or should have known that consumers such as Plaintiff would


                                                  6
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 7 of 12




foreseeably suffer injury as a result of Defendants’ failure to exercise reasonable and ordinary care.

        27.     The injuries sustained by Plaintiff were caused by or were contributed to by

Defendants’ negligence, recklessness and conscious disregard for the safety of the consumers and

the public, including Plaintiff, on the part of Defendants in the design, development, manufacture,

testing, inspection, packaging, promotion, marketing, distribution, labeling, and/or sale of the subject

product as being safe and effective for the purposes intended and by inducing the public, including

Plaintiff, to believe that the subject product was safe and effective for its intended purposes.

        28.     As a proximate result of the aforementioned negligence of Defendants, Plaintiff

suffered personal injuries and harm, was required to pay for necessary healthcare, attention and

services, along with incidental and related expenses, require medical monitoring and will be required

to pay for additional necessary healthcare; attention and services, along with additional incidental

and related expenses to monitor Plaintiff's condition.

        29.     As alleged herein, as a direct and proximate result of Defendants’ negligence and

wrongful conduct, and the unreasonably dangerous and defective characteristics of the subject

product, Plaintiff suffered severe and permanent physical injuries and has endured substantial pain

and suffering, including but not limited to a revision surgery. Plaintiff incurred significant expenses

for medical care and treatment, and will continue to incur such expenses in the future. Plaintiff also

suffered a loss of future economic opportunity. Plaintiff has been physically and emotionally and

economically injured. Plaintiff’s injuries and damages are permanent and will continue into the

future. Plaintiff seeks actual damages from Defendants, as alleged herein.

                                COUNT 2 - STRICT LIABILITY

        30.     Plaintiff repeats and reiterates the allegations previously set forth herein.


                                                   7
      Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 8 of 12




       31.     Defendants designed, developed, manufactured, tested, packaged, advertised,

promoted, marketed, distributed, labeled and/or sold the subject product in a condition which

rendered it unreasonably dangerous due to its propensity to fail.

       32.     The subject product manufactured and/or supplied by Defendants was defective in

its manufacture or construction in that, when it left the hands of Defendants, it deviated in a material

way from Defendants’ manufacturing performance standards and/or it differed from otherwise

identical products manufactured to the same design standards.

       33.     The subject product manufactured and/or supplied by Defendants was defective in

design in that, when it left the hands of Defendants, the foreseeable risks exceeded the benefits

associated with the design and/or its manufacturing.

       34.     Alternatively, the subject product supplied by Defendants was defective in design in

that it was more dangerous than an ordinary consumer would expect when used in its intended or

reasonably foreseeable manner.

       35.     The subject product was defective and unreasonably dangerous when it left the

possession of Defendants in that it contained warnings insufficient to alert consumers, including

Plaintiff, of the dangerous risk and reactions associated with the subject product, notwithstanding

Defendants knowledge of such risks and reactions.

       36.     The aforementioned defects existed when Defendants placed the subject product into

the stream of commerce.

       37.     Plaintiff’s injuries and damages alleged herein were a proximate result of these

defects.

       38.     By engaging in the aforesaid conduct, Defendants are strictly liable to Plaintiff.


                                                   8
       Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 9 of 12




        39.     As alleged herein, as a direct and proximate result of Defendants’ negligence and

wrongful conduct, and the unreasonable dangerous and defective characteristics of the subject

product, Plaintiff suffered severe and permanent physical injuries and has endured substantial pain

and suffering. Plaintiff incurred significant expenses for medical care and treatment, and will

continue to incur such expenses in the future. Plaintiff suffered and will continue to suffer economic

loss, and has otherwise been physically, emotionally and economically injured. Plaintiff’s injuries

and damages are permanent and will continue into the future. Plaintiff seeks actual damages from

Defendants, as alleged herein.

                      COUNT 3 - BREACH OF EXPRESS WARRANTY

        40.     Plaintiff repeats and reiterates the allegations previously set forth herein.

        41.     Defendants expressly warranted to Plaintiff that the subject product was safe and fit

for use by consumers and users for its intended purpose, that it was of merchantable quality, that it

did not produce any dangerous side effects, and that it was adequately tested and fit for it intended

use.

        42.     At the time of the making of the express warranties, Defendants knew or should have

known of the purpose for which the subject product was to be used and warranted the same to be,

in all respects, fit, safe, and effective and proper for such purpose.

        43.     At the time of the making of the express warranties, Defendants knew or should have

known that, in fact, said representations and warranties were false, misleading, and untrue. in that

the subject product was not safe and fit for its intended use and, in fact, produces serious injuries to

the user.

        44.     Plaintiff purchased and used the subject product for its intended purpose.


                                                   9
     Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 10 of 12




        45.       Plaintiff relied on Defendants’ express warranties.

        46.       Defendants breached said express warranties in that the subject product was not safe

and fit for its intended use and, in fact, caused debilitating injuries.

        47.       As alleged herein, as a direct and proximate result of Defendants’ breach of express

warranty, Plaintiff suffered severe and permanent physical injuries and has endured substantial pain

and suffering. Plaintiff has incurred significant expenses for medical care and treatment, and will

continue to incur such expenses in he future. Plaintiff has lost past earnings and has suffered a loss

of earning capacity. Plaintiff has suffered and will continue to suffer economic loss, and has

otherwise been physically emotionally and economically injured. Plaintiff’s injuries and damages

are permanent and will continue into the future. Plaintiff seeks actual damages from Defendants, as

alleged herein.

                       COUNT 4 - BREACH OF IMPLIED WARRANTIES

        48.       Plaintiff repeats and reiterates the allegations previously set forth herein.

        49.       Defendants designed, manufactured, marketed, distributed, supplied and sold the

subject product.

        50.       At the time that Defendants manufactured, marketed, distributed, supplied, and/or

sold the subject product, it knew of the use for which the subject product was intended and impliedly

warranted it to be of merchantable quality and safe and fit for such use. Plaintiff purchased and used

the subject product for its intended purpose.

        51.       Due to Defendants’ wrongful conduct, as alleged herein, Plaintiff could not have

known about the nature of the risks and side effects associated with the subject product until after

Plaintiff used it.


                                                    10
     Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 11 of 12




       52.        Contrary to the implied warranty for the subject product, the subject product was not

of merchantable quality and was not safe or fit for its intended uses and purposes.

       53.        As a direct and proximate result of Defendants’ breach of implied warranty, Plaintiff

suffered severe and permanent physical injuries and has endured substantial pain and suffering.

Plaintiff incurred significant expenses for medical care and treatment, and will continue to incur such

expenses in the future. Plaintiff suffered and will continue to suffer economic loss, and has

otherwise been physically, emotionally an economically injured. Plaintiff’s injuries and damages are

permanent and will continue into the future. Plaintiff seeks actual damages from Defendants, as

alleged herein.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       1.         Past and future medical, permanency and incidental expenses, according to proof;

       2.         Past and future general damages for pain and suffering, according to proof;

       3.         Past and future general damages for impairment, according to proof;

       4.         Past and future general damages for mental anguish, according to proof;

       5.         Prejudgment and post judgment interest;

       6.         Costs to bring this action; and,

       7.         Such other and further relief as the court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury in this action.




                                                     11
    Case 4:21-cv-00819 Document 1 Filed on 03/11/21 in TXSD Page 12 of 12




                                          Respectfully Submitted,



                                             /s/ Jack Todd Ivey
                                          Jack Todd Ivey
                                          Attorney-in-Charge
                                          Texas Bar No. 00785985
                                          Southern District I.D. No. 17458
                                          11111 Katy Freeway, Suite 700
                                          Houston, Texas 77079
                                          713/225-0015 (Telephone)
                                          713/225-5313 (Facsimile)
                                          Email: contact@iveylawfirm.com
OF COUNSEL:

IVEY LAW FIRM, P.C.




                                     12
